        Case 3:20-cv-02731-VC Document 112-3 Filed 05/06/20 Page 1 of 4




             SONIA COMMANDANT SHORT-FORM BAIL APPLICATION

SUMMARY:

Ms. Sonia Commandant is a 48 year-old woman who sought protection in the United States after
her father and uncle were brutally murdered in Haiti. Since her arrival on February 26, 2019, she
has been detained without an immigration bond hearing. She has no criminal history whatsoever.
She suffers from asthma, anxiety, depression, and latent tuberculosis, all of which increase her
risk of developing complications from COVID-19. Although she has been ordered removed to
Brazil, she has no permanent status in that country, and ICE has been unable to effectuate her
removal for over three and a half months since her removal order.

   1. Name: Sonia Commandant

   2. Age: 48

   3. Sex: Female

   4. Primary Language: Haitian Creole (kreyòl)

   5. If Hearing, Is An Interpreter Needed? Yes

   6. Detained in Mesa Verde Detention Facility __X__ or Yuba County Jail ___

   7. Dorm Unit: Dorm B

   8. Date of Bond Hearing, If Any:

       As an arriving asylum seeker, Ms. Commandant is not eligible for a bond hearing before
       an immigration judge. However, she was previously granted a $10,000 parole by ICE on
       July 11, 2019. On information and belief, Ms. Commandant was unable to pay the parole
       amount, and so remained in custody.

   9. Outcome of Bond Hearing, If Any: Not applicable.

   10. Length of Time in Detention:

       Ms. Commandant has been detained at Mesa Verde since April 6, 2019, over a year. No
       neutral adjudicator has reviewed her custody status during that time.

   11. Medical Condition(s) That Put Detainee At Risk:

       Ms. Commandant suffers from asthma. The Centers for Disease Control (CDC) has
       identified asthma as one of the leading comorbidities of individuals who suffer
       complications from COVID-19. In addition, the preliminary injunction in Fraihat vs.
       ICE, 5:19-cv-01546-JGB-SHK, Dkt. 132 (C.D. Cal. Apr. 20, 2020) lists asthma, a
       chronic respiratory disease, as a risk factor and covered disability placing individuals at
                                                                       Name: Sonia Commandant
                                                                                                   1
        Case 3:20-cv-02731-VC Document 112-3 Filed 05/06/20 Page 2 of 4




       heightened risk of severe illness and death upon contracting the virus. Id. at. 21-22. 1 The
       ICE Pandemic Response Requirements similarly highlight asthma as a risk factor.

       Ms. Commandant has a latent tuberculosis infection. One observational study studied the
       relationship of tuberculosis and COVID-19 in 36 confirmed COVID-19 patients. 2 It
       found that “individuals with latent or active TB [Tuberculosis] may be more susceptible
       to SARS-CoV-249 infection.” It also found that “COVID-19 disease progression may be
       more rapid and severe” in those with latent or active tuberculosis.51 It identified
       “tuberculosis history (both of active TB and latent TB) [as] an important risk factor for
       SARS-CoV-2 infection.”

       Ms. Commandant also has significant mental health issues, including anxiety, depression
       and severe panic attacks. Recently, she witnessed a suicide attempt in the women’s dorm
       and had a breakdown.

    12. Attorney Name, Phone, Address and Email: Not applicable.

    13. Felony or Misdemeanor Convictions, Including Date and Offense:

       Ms. Commandant has no criminal record whatsoever.

    14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
        Offense: Not applicable.

    15. Scheduled Removal Date, If Any:

       Ms. Commandant was born in Haiti. However, the Immigration Judge ordered her
       removed to Brazil, where she does not have citizenship or permanent status. The Board of
       Immigration Appeals dismissed her appeal on January 14, 2020. Immigration & Customs
       Enforcement (ICE) has been unable to effectuate her removal order to Brazil because, on
       information and belief, they have been unable to secure a travel document. As a result,
       Ms. Commandant has languished in detention for months without an end in sight. 3

    16. Family:

       Ms. Commandant has a supportive cousin who lives in Florida. He holds Temporary
       Protected Status (TPS).


1
  It is unknown whether ICE has complied with the Fraihat preliminary injunction by reviewing
Ms. Commandant’s custody status.
2
  “Active or latent tuberculosis increases susceptibility to COVID-19 and disease severity.” Yu
Chen, MD; Yaguo Wang, PhD; Joy Fleming, PhD; Yanhong Yu, MD; Ye Gu, MD; Chang Liu,
MD; Lichao Fan, MD; Xiaodan Wang, BSN; Moxin Cheng, MD; Lijun Bi, PhD; Yongyu Liu,
MD.
3
  See Zadvydas v. Davis, 533 U.S. 678, 699 (2001) (“[O]nce removal is no longer reasonably
foreseeable, continued detention is no longer authorized by statute.”).
                                                                        Name: Sonia Commandant
                                                                                                2
    Case 3:20-cv-02731-VC Document 112-3 Filed 05/06/20 Page 3 of 4




17. Proposed Custodian and Description of Proposed Release Residence:

   Ms. Commandant will be picked up at Mesa Verde Detention Facility by Jeannie Parent,
   lead organizer for the Kern Welcoming and Extending Solidarity for Immigrants
   (KWESI) non-profit organization. Ms. Parent will pay for hotel accommodations for her,
   and ensure that she gets to the airport to travel to her sponsor’s home.

   Ms. Commandant will live with her cousin, Wilcan Denor, at his home. His address is
                                         Delray Beach, Florida, 33444. She will quarantine
   in the home for the first 14 days upon her arrival, and is prepared to follow all applicable
   shelter-in-place restrictions.

   Mr. Denor is able and willing to support Ms. Commandant, and also to ensure that she
   complies with any orders from this Court, from the Immigration Court, or from ICE.

18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
    family members, prior employment, etc.):

   Ms. Commandant has been detained since her arrival in the United States on February 26,
   2019. She is eager to be released to her family, from whom she has been separated.

19. Employment History: Entrepreneur; sold her own food.

20. Other Information Relevant to Bail Determination:

   Ms. Commandant fled her native Haiti after both her father and her uncle were
   assassinated because of their membership in a political party. She received related threats
   and feared for her life. Ms. Commandant left the country with her then-husband, who was
   physically and emotionally abusive towards her throughout their relationship. During the
   journey from Haiti to the United States, her partner beat her senseless, and then left her in
   Brazil. Ms. Commandant made her way through South and Central America and
   presented at the U.S. San Ysidro to request protection. She did not have the help of an
   attorney in presenting her asylum application to the immigration court. She faced
   significant communication barriers, even with Creole interpreters, because of the effects
   of her trauma. ICE has been unable to effectuate her removal.

   She suffers from debilitating panic attacks, which leave her unable to speak or function.
   She has also had a significant but unknown medical issue while in detention that resulted
   in her urinating blood, and being unable to walk for weeks.


21. Attached are (check all that are applicable, but that is not a substitute for answering
    the above questions):

   Not applicable.



                                                                   Name: Sonia Commandant
                                                                                        3
        Case 3:20-cv-02731-VC Document 112-3 Filed 05/06/20 Page 4 of 4




       ___ Medical Records
       ___ Rap Sheet
       ___ Letter from Proposed Custodian
       ___ Bond Hearing Decision
       ___ Bond Hearing Transcript

All information in this application is accurate based on information and belief. This application
was prepared using information obtained through telephone conversations with the applicant, the
applicant’s proposed custodian, as well as telephone and email communications with Christelle
Etienne, the program director of the Haitian Immigrant Bail Assistance Project (HIBAP), who
has been in direct communication with the applicant during her detention. Class counsel
consulted the Executive Office of Immigration Review (EOIR) automated hotline to obtain the
dates of the Immigration Judge’s decision and the Board of Immigration Appeals (BIA) decision.

In preparing this application, class counsel also reviewed documents from Haiti relating to her
father and her uncle’s murder. Class counsel did not have access to any fingerprint records,
immigration records, or medical records.

Respectfully submitted,

s/Genna Beier
Genna Beier




                                                                      Name: Sonia Commandant
                                                                                           4
